CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This corrected action is fixing the allowable claims 1-20 to claims 1-22.

REASON FOR ALLOWANCE
Claims 1-22 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein an organic protective film overlapping the conductive lines and extending from the display region to a region between the display region and the driver; an anisotropic conductive film provided under the 15driver and covering an end of the organic protective film between the display region and the driver; and a moisture-proof resin film overlapping the anisotropic conductive film and covering the end of the organic protective film between the display region and the 20driver.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 10 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein an organic protective film overlapping the conductive lines and extending from the display region to a region between the display region and the driver; and 15a moisture-proof resin film covering an end of the organic protective film between the display region and the driver and not covering at least part of a top surface of the driver.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein an organic protective film overlapping the conductive lines and extending from the display region to a region 35between the display region and the driver; and Attorney Docket No.: US84 t15 53a moisture-proof resin film covering an end of the organic protective film between the display region and the driver, wherein with a direction from the driver to the 5display region being defined as a front direction, the conductive lines include a conductive line that extends from the driver to the display region by bypassing a diagonally front region diagonally in front of the driver and overlapping the end of the organic protective film.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-9, 11-16 and 18-22 depend from claim 1, 10 or 17 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895